Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission including arguments and Rule 1.132 Declaration of 11/23/2021 has been entered.
 
Status of the Claims
Claims 48-55, 59-62 & 65-72 in a response of 11/23/2021 are currently pending where there is no amendment to the claims.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 was filed after the mailing date of the Action on 06/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  It is noted that the foreign reference has only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 48-55, 59-62, and 65-72 are rejected under 35 USC 103 as being obvious over Crow et al. (US5234953A) in view of Becker et al. (US2015/0166503A1, IDS of 05/31/2029).

Applicant claims including the below claim 48 filed 05/06/2021:

    PNG
    media_image1.png
    208
    1222
    media_image1.png
    Greyscale


Prior Art
Crow teaches treatment of congestive heart failure (CHF) which is accompanied by pulmonary hypertension comprising preferably, transdermally administering as an active compound 9-deoxy-2′,9-α-methano-3-oxa-4,5,6-trinor-3,7-(1′,3′-interphenylene)-13,14-dihydro-prostaglandin F1 (also known as treprostinil as evidenced by US2005/0282903A1) by passive manner without electrical assistance (col. 5, lines 36-38  and claims 1 & 7 of prior art). The active compound is potent pulmonary vasodilators (col. 7, line 19-20) and its daily dose for the treatment of CHF is in the range of 25µg to 250mg, typically 1.0µg to 0.05mg per day per kilogram body day which overlaps the instant range of about 0.1 to 5mg/day; the active compound can be administered by various routes such as orally, transdermally (preferably), topically, intravenously, infusion, is generally present at a concentration of from 0.001 to 1.0% (for topical route) or 0.1 to 0.2M (for transdermal), or 0.1 to 100mg (orally), 0.1µg to 1.0mg (for ampoules for injection) (instant claims 48 and 67, in part). 
However, Crow does not expressly teach patch, its structures and amount for transdermal administration as instantly claimed. The deficiency is cured by Becker. 
Becker teaches transdermal patch for the treatment of pulmonary hypertension comprising treprostinil  prodrug or its pharmaceutical acceptable salt ([0016], [0192] and claim 77 of prior art); and a topical composition containing treprostinil derivatives can deliver a drug transdermally via a concentration gradient across the skin of patient ([0192]) which reads on the instant passive deliver treprostinil into, across, or through the skin without electrical assistance, in the absence of evidence to the contrary; the effective amount of treprostinil derivative to treat pulmonary hypertension is 1-5mg which may depend on various factors, including the type of pulmonary hypertension, the severity of the condition, the mode of administration, the age, body weight, general health, gender and diet of the subject, and the response of the subject to the treatment, and can be determined by the treating physician ([0229]) which overlaps the instant transdermal range of about 0.1 to 5mg or about 0.1-0.5mg, about 0.5-1mg or about 1-5mg (instant claims 48, 61 and 67 – amount of active agent); the transdermal patch provides better bioavailability ([0018]) and can avoidance of first-pass metabolism, circumvention of gastrointestinal the compound is formulated in matrix form comprising a matrix material in which drug is contained or dispersed (instant claims 50 and 68); the patch comprises impermeable backing material, skin adhesive, and microporous membrane made of cellulose nitrate or acetate, propylene or polycarbonate ([0192]) in which the microporous membrane reads on the instant semi-permeable membrane (instant claims  51 and 54); and the patch comprises single or multiple drug reservoir ([0170]-[0172]) (claims 49, 52 and 68) which may mean single patch or multiple patches (instant claim 62); the patch contains a skin-contacting layer having therapeutic agent and a support layer for the skin-contact layer in which the support layer can be adhesive layer and it can be composed of, e.g., a suitable polymeric material (e.g., polyester, polyethylene, polyurethane, etc.) ([0221]) (instant claims 55 and 72); and the formulation can deliver a drug transdermally with permeation enhancer ([0194]) (instant claims 59 and 69); the formulations can be presented as powders or granules or pastes ([0181]) and thus, a plurality of drug microparticles would be contained therein (instant claim 53); the treprostinil derivative can be implanted as depot formulation and can be designed to deliver the treprostinil derivative over an extended period of time, e.g., over at least about 1 week ([0184]) (instant claim 60); the patch contains treprostinil derivatives and additional therapeutic agent to treat pulmonary hypertension such as vasoactive agent ([0178], [0222], [0234]) (instant claims 65-66); and the patch is effective to treat any conditions responsive to treatment with treprostinil including pulmonary arterial hypertension (abstract); ischemic disease, cardiovascular disease, heart failure, inflammatory disease, interstitial lung disease, renal insufficiency, peripheral vascular disease, atherogenesis, anticoagulation, thrombotic microangiopathy, vein occlusion, etc. ([0020] & [0226]) (instant claims 67, 70 and 71). 
It would have prima facie obvious to modify the transdermal delivery of Crow with the transdermal patch and its structure as taught by Becker. 
One of the ordinary artisans would have been motivated to do so because the transdermal patch provides better bioavailability, simple to use, avoidance of first-pass metabolism, circumvention of gastrointestinal absorption, delivery of a therapeutic agent with a relatively short biological half-life, more controlled release of the therapeutic agent, administration of a more uniform plasma dosing of the therapeutic agent, and improvement in user compliance, as taught by Becker. 
It would have prima facie obvious to modify the structure or configuration of transdermal device of Crow with well-known various patch structures, as taught by Becker, as a matter of design or choice, for applying the transdermal patch to the user in a convenient, controlled, prolonged, continuous delivery manner, in the absence of evidence to the contrary. The selection or modification of specific structure type of transdermal patch from the teachings of the applied art would not be an inventive skill from the knowledge of ordinary artisan, in the absence of evidence to the contrary.    
Further, it would have prima facie obvious to further provide additional therapeutic agents of Becker to the composition of Crow and addition of such secondary 
Further, although Becker teaches patch for passive delivery and focuses on treprostinil derivatives, Crow teaches treprostinil itself by transdermally. Therefore, from the standpoint of the artisan, the transdermal patch for treprostinil derivatives would also be applied to that of treprostinil itself or its salt because it would be obvious to apply a known transdermal patch technique to a known treprostinil free acid for improvement to yield predictable results, in the absence of evidence to the contrary.  
Response to Arguments
Applicant’s arguments and a Rule 1.132 Declaration have been fully considered, but are not persuasive. 
Applicant argues that each of the pending claims is not obvious over Crow and Becker at least because treprostinil having a free carboxylic acid group unexpectedly passively permeates through human skin much better than treprostinil derivatives of Becker having the carboxylic acid group derivatized with a pro-moiety as shown in the filed Declaration (Table 1). 
The examiner responds as follows: 
It appears that skin permeation rate of the claimed treprostinil itself is significantly higher than treprostinil derivatives of Becker based on the Declaration, and applicant states that the Declaration data is obtained using the same protocol as in PCT/US2017/064612 (WO2018/106632A1). However, Example 1 of WO’632 does not disclose the necessary information on e.g., how many epidermises of donors were used, how much amounts of treprostinil and its derivatives were administered, and how 
Further, Crow clearly discloses the exact chemical name of treprostinil itself represented by Formula A, i.e., (1R,2R,3aS,9aS)-([2,3,3a,4,9,9a-hexahydro-2-hydroxy-1-((S)-3-hydroxyoctyl)-1H-benz[f]inden-5-yl]oxy)acetic acid, which is the below compound drawn by Chemdraw software, and that is the compound of Crow is the same as the instantly claimed treprostinil itself, and Crow discloses the Formula A compound is preferred in having advantageous properties for the treatment of CHF. Further, as evidenced by US2005/0282903A1, treprostinil is known as [(1R,2R,3aS,9aS)-2,3,3a,4,9,9a-hexahydro-2-hydroxy-1-[(3S)-3-hydroxyoctyl]-1H-benz[f]inden-5-yl]oxy]acetic acid; or (b) 9-deoxy-2′,9-α-methano-3-oxa-4,5,6-trinor-3,7-(1′,3′-interphenylene)-13,14-dihydro-prostaglandin F1 ([0024] of ‘903) and the compound disclosed in [0023] of ‘903 is also the same as the below compound.  Dotted lines of Crow do not mean the compound has cyclobutyl ring therein. The same chemical name compound should 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
That is, since Crow teaches transdermally administering the claimed treprostinil itself having carboxylic group without pro-moiety by passive manner without electrical assistance, the alleged unexpected results would be expected. Further, the Examiner relied on the Becker reference to disclose transdermal patch structure & amounts of drug used, not relied on treprostinil derivatives. Further, Becker teaches transdermal delivery which is intended to deliver treprostinil or its derivatives (see [0003]-[0004]) and there is motivation to combine Crow and Becker. 
Considering the foregoing, applicant’s arguments are not persuasive.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Applicant has a prolific application portfolio with at least these other patents drawn to a transdermal patch composition comprising treprostinil-related compounds and methods of using them that may read on the instantly claimed subject matter, for example: Patent nos. 9371264, 9394227, 9505737, 9643911, 9776982, 9701616, 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that all of patents are directed to treprostinil derivatives while the instant invention is directed to treprostinil or its salt; and passive transdermal delivery of treprostinil without electrical assistance would not have been predictable results as shown in Table 1 of the Declaration. 
The examiner responds as follows: 
As noted above, since the data of Table 1 in the Declaration cannot be verified, it does not overcome this double patenting rejections. 
Further, although the claims of each cited patents are directed to treprostinil derivatives/prodrugs, it may not be said that the data of Table 1 in the filed Declaration encompasses compounds of all the cited patents. It appears that Table 1 of the Declaration is based on US9371264B2 (Becker). Further, in case of US9394227B1 and 9643911B2, e.g., treprostinil derivatives II-2 with has very high skin flux (Table 1).  Applicant did not provide a fair comparison between the said derivatives of cited patents and the claimed treprostinil itself. That is, it is not clear that all the derivatives of treprostinil would show inferior skin permeation rate compared to treprostinil. To this end, it is desirable for applicant to show comparative data that at least one derivative compound of each patent behaves differently as compared to treprostinil itself.  

Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1292–93 (Fed. Cir. 2012)); and 2) from MPEP 2144.08(d): “In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). And also see MPEP 2144.09. 
Therefore, the double patenting rejections are maintained. 

Conclusion
All examined claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613